           Case 1:20-cv-00298-GHW Document 22 Filed 06/11/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/11/2020
------------------------------------------------------------------X
  MICHAEL SAMBORSKY,                                              :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :      1:20-cv-00298-GHW
                                                                  :
  SARA ROTHSTEIN, doing business as 32BJ                          :           ORDER
  Benefit Funds, ALBERTA GALDRI, doing                            :
  business as 32BJ Benefit Funds, and REGINE                      :
  BRETON doing business as                                        :
  32BJ Benefit Funds,                                             :
                                                                  :
                                               Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         On June 11, 2020, Plaintiff Michael Samborsky submitted his opposition to Defendants’

motion for summary judgment. Dkt No. 21. In his opposition, Samborsky renews his request for

pro bono counsel. See Dkt No. 10. That application is again denied without prejudice to renewal at a

later date. There is insufficient information before the Court at this time to make the necessary

assessment of plaintiff’s claims under the standards set forth by the Second Circuit in Hodge v. Police

Officers, including whether plaintiff’s claim is “likely to be of substance.” 802 F.2d 58, 61-62 (2d Cir.

1986). The Court will address the application after it rules on Defendants’ motion for summary

judgment.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to mail a copy of this order to Mr. Samborsky by first-class
          Case 1:20-cv-00298-GHW Document 22 Filed 06/11/20 Page 2 of 2



and certified mail.

        SO ORDERED.

 Dated: June 11, 2020                       _____________________________________
                                                     GREGORY H. WOODS
                                                    United States District Judge




                                        2
